              Case 2:12-cv-01282-JLR Document 618 Filed 05/26/20 Page 1 of 3




 1                                                        THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10     UNITED STATES OF AMERICA,                         No. 2:12-cv-01282-JLR
11                           Plaintiff,
12                                                       PRAECIPE
13                      v.
                                                         [CLERK’S ACTION REQUIRED]
14     CITY OF SEATTLE,
15                           Defendant.

16
            Pursuant to Local Civil Rule 7(m), the United States of America, with the consent of the
17
     City of Seattle, hereby requests that the Court replace the United States’ Memorandum in
18
19 Support of Joint Motion for Termination of Paragraphs 69-168 of the Consent Decree (Dkt. 615)
20 (“United States’ Memorandum”), with the attached revised version of the United States’
21
     Memorandum. The revised version of the United States’ Memorandum corrects the table heading
22
     on page 22:3 of Section I.D.2. from “18 Month Time Period” to the correct period of time
23
24 examined, “28 Month Time Period.” The dates and figures within the table remain the same.
25
26
27
28

      PRAECIPE                                                                  UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      Case No. 2:12-cv-01282-JLR - 1                                             SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:12-cv-01282-JLR Document 618 Filed 05/26/20 Page 2 of 3




 1 DATED this 26th day of May, 2020.
 2 For the UNITED STATES OF AMERICA:
 3
     BRIAN T. MORAN
 4 United States Attorney for the
     Western District of Washington
 5
 6
     s/Christina Fogg
 7 Kerry J. Keefe, Civil Chief
 8 Christina Fogg, Assistant United States Attorney
     Matt Waldrop, Assistant United States Attorney
 9   United States Attorney’s Office
     Western District of Washington
10   700 Stewart Street, Suite 5220
11   Seattle, Washington 98101-1271
     Phone: (206) 553-7970
12   Fax: (206) 553-4073
     Email: Christina.Fogg@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      PRAECIPE                                                   UNITED STATES ATTORNEY
                                                                700 STEWART STREET, SUITE 5220
      Case No. 2:12-cv-01282-JLR - 2                              SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
              Case 2:12-cv-01282-JLR Document 618 Filed 05/26/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          I certify that on the 26th day of May, 2020, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
 4
     following attorneys of record:
 5
 6           Brian T. Moran                  bmoran@usdoj.gov

 7           Christina Fogg                  christina.fogg@usdoj.gov

 8           Matt Waldrop                    james.waldrop@usdoj.gov
             Kerry Jane Keefe                kerry.keefe@usdoj.gov
 9
             Peter Samuel Holmes             peter.holmes@seattle.gov
10
             Jeff Murray                     jeff.murray@usdoj.gov
11
             Ronald R. Ward                  ron@wardsmithlaw.com
12
             Timothy D. Mygatt               timothy.mygatt@usdoj.gov
13
             Gary T. Smith                   gary.smith@seattle.gov
14           Hillary H. McClure              hillarym@vjmlaw.com
15           David A. Perez                  dperez@perkinscoie.com
16           Anna Thompson                   annathompson@perkinscoie.com
17           Kristina M. Detwiler            kdetwiler@unionattorneysnw.com
18           Merrick Bobb                    mbobb@pacbell.net
19           Bruce E.H. Johnson              brucejohnson@dwt.com

20           Eric M. Stahl                   ericstahl@dwt.com
             Paul A. Olsen                   paul.olsen@seattle.gov
21
             John Wolfe                      wolfe@orrick.com
22
23
24          DATED this 26th day of May, 2020.
25
26                                               s/Brittany Cirineo
                                                 Brittany Cirineo, Legal Assistant (Contractor)
27
28

      PRAECIPE                                                                  UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      Case No. 2:12-cv-01282-JLR - 3                                             SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
